DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 is pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 18 November 2021, 20 September 2021, 14 June 2021 and 5 March 2021 is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the application encompass the claimed invention in in Patent 10,944,522 B2.

Application claim 1:
    A wireless apparatus comprising:
    at least one processor, and
    a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming, when executed by the at least one processor instructing the wireless apparatus to:

    receiving an orthogonal frequency division multiple access (OFDMA) frame over a channel spanning at least 20 megahertz (MHz) in the frequency domain,
    wherein the OFDMA frame carries a plurality of tones over the channel, the plurality of tones comprising data tones, null tones, and pilot tones,
    the data tones and the pilot tones being partitioned into a plurality of resource unit (RUs), each RU of the plurality of Rus carrying at least two pilot tones,
    wherein the plurality of RUs are allocated to different wireless stations (STAs).
US 10,944,522 B2 – claim 1:
    A wireless apparatus comprising;
    a processor; and
    a non-transitory computer readable storage medium storing programming for execution by the processor, the programming, when executed by the processor, instructing the wireless apparatus to:
 


    receive an orthogonal frequency division multiple access (OFDMA) frame over a channel spanning at least 20 megahertz (MHz) in the frequency domain,
    wherein the OFDMA frame carries a plurality of tones over the channel, the plurality of tones comprising data tones, null tones and pilot tones,
    the data tones and the pilot tones being partitioned into a plurality of resource units (RUs) according to a tone allocation, each RU of the plurality of RUs carrying at least two pilot tones,
    wherein the plurality of RUs are received from different wireless station (STAs).


6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,211,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the application encompass the claimed invention in in Patent 10,211,954 B2.
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,567,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the application encompass the claimed invention in in Patent 10,567,128.
8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,722,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the application encompass the claimed invention in in Patent 9,722,740.
Allowable Subject Matter
9.	Claim 1 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be filed to overcome the double patenting rejection set forth in this office action.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412